DETAILED ACTION
	This is the first office action regarding application number 16/610,240, filed on Nov 1, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-16 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Nov 12, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 1, 7 and 13-16 is/are objected to because of the following informalities:  
The claims should be reviewed and corrected to conform to US English spelling. Claim 1, 7 and 14-16, line 1, “analysing” should be “analyzing” and Claim 13, line 2 and 3, “moulded” should be “molded”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 14, the recitation “for analyzing a body” is unclear. What part of the body is being analyzed? As best understood, this should read “for analyzing a body fluid”, following the form of the other independent claims and will be treated as such during examination. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619) in view of Bransgrove II (US 2014/0054190).

	Regarding Claim 1, Bransgrove teaches a diagnostic tester for analysing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening, (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
and an exit gap formed by the closing leaf through which the test tape is configured to exit the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bransgrove II teaches the analogous art of sealing structures for test devices (see Bransgrove II: Abstract). Bransgrove further teaches an effective moisture seal suitable for use in a test cassette composed of a spacer and teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to include an effective moisture seal suitable for use in a test cassette composed of a spacer and a closing structure as a metal, plastic or rubber spring as taught by Bransgrove II, because Bransgrove II teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]; [0027]).The examiner notes that by making use of the spacer (i.e. seal) and the metal, plastic or rubber spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.

Regarding Claim 2, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the opening is configured for installation of a roll of the test tape through the opening into the chamber (see Claim 1; the opening of Bransgrove is capable of allowing installation of the test tape).

Regarding Claim 3, Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the test tape comprises a carrier tape with test zones spaced at intervals and a test zone-free area of carrier tape which is located in the exit gap during storage (see Bransgrove: “test elements may be supplied in multiple numbers along a carrier tape 

Regarding Claim 4, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the chamber is part of a cassette, the test tape is configured to be moved out of a storage chamber via an application site into a waste chamber, and the exit gap is located proximate to the storage chamber (see Claim 1; Bransgrove: “cassette shell 2 is shown fitted into a housing 22 to form the completed cassette 1”, [0057]; Fig 1-2; “tape 6 is shown tensioned between the guides 18, 20 so that the test element 19 is located over the sensor head 48. This allows a sample of blood or other material to be deposited on the test element 19 for testing purposes. When the test has been completed, the tape 6 can be advanced by rotating the thumb wheel 71, which engages the drive wheel 59 to wind the used test element 19 into the uptake chamber 82 and index a fresh test element 19 out of the supply chamber 8 and onto the test site 49”, [0079]; Fig 17).

Regarding Claim 5, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the seal and leaf spring seal against the test tap (see modification of Claim 1).

Regarding Claim 6, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein a rear side of the test tape facing away from a test field is configured to slide over the seal (see modification of Claim 1).

Regarding Claim 14, Bransgrove teaches a diagnostic tester for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) with test fields for applying the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
a closing leaf (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf, the gap being configured to allow passage of the test tape in use (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
the opening being shielded from an environment outside the chamber by the closing leaf and configured to act as a passageway for installing components of the chamber before the closing leaf is applied (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close 
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bransgrove II teaches the analogous art of sealing structures for test devices (see Bransgrove II: Abstract). Bransgrove further teaches an effective moisture seal suitable for use in a test cassette composed of a spacer and teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]). Bransgrove teaches that the closing structure is a spring made of metal, plastic or rubber and teaches that the spacer of the seal can be made from a flexible material, such as foam material or rubber and that the space can be co-molded and integral with the cassette housing (see Bransgrove: [0027]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to include an effective moisture seal suitable for use in a test cassette composed of a spacer and a closing structure as a metal, plastic or rubber spring as taught by Bransgrove II, because Bransgrove II teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]; [0027]). The examiner notes that by making use of the spacer (i.e. seal) and the metal, plastic or rubber spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit .


Claim(s) 7-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619) in view of Bransgrove II (US 2014/0054190) and in further view of Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019).

	Regarding Claim 7, Bransgrove teaches a diagnostic tester for analysing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
and an exit gap formed by the closing leaf through which the test tape is configured to exit the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bransgrove II teaches the analogous art of sealing structures for test devices (see Bransgrove II: Abstract). Bransgrove further teaches an effective moisture seal suitable for use in a test cassette composed of a spacer and teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]). Bransgrove teaches that the closing structure is a spring made of metal, plastic or rubber and teaches that the spacer of the seal can be made from a flexible material, such as foam material or rubber and that the space can be co-molded and integral with the cassette housing (see Bransgrove: [0027]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to include an effective moisture seal suitable for use in a test cassette composed of a spacer and a closing structure 

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).

Regarding Claim 8, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the opening is configured for installation of the test strips through the opening into the chamber (see Claim 7; the opening of modified Bransgrove is capable of allowing installation of the test tape).



Regarding Claim 10, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein when the closing leaf spring is applied, the gap is formed (see modification of Claim 7; Bransgrove: Fig 1).

Regarding Claim 11, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the closing leaf spring is joined along a sealing line with the chamber or the seal (see modification of Claim 7; Fig 1).

	Regarding Claim 15, Bransgrove teaches a diagnostic tester for analysing a body fluid (see Bransgrove: Abstract; [0003]), the diagnostic tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf through which the test tape is configured to exit the chamber to an application site (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1)
wherein the opening is configured to allow components of the chamber to be installed before the closing leaf is applied (the opening of Bransgrove is capable of allowing installation of components)

Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring. 
However, Bransgrove II teaches the analogous art of sealing structures for test devices (see Bransgrove II: Abstract). Bransgrove further teaches an effective moisture seal suitable for use in a test cassette composed of a spacer and teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]). Bransgrove teaches that the closing structure is a spring made of metal, plastic or rubber and teaches that the spacer of the seal can be made from a flexible material, such as foam material or rubber and that the space can be co-molded and integral with the cassette housing (see Bransgrove: [0027]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to include an effective moisture seal suitable for use in a test cassette composed of a spacer and a closing structure as a metal, plastic or rubber spring as taught by Bransgrove II, because Bransgrove II teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]; [0027]). The examiner notes that by making use of the spacer (i.e. seal) and the metal, plastic or rubber spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.

	Modified Bransgrove teaches the device using a continuous test tape (see above). 

However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).

	Regarding Claim 16, Bransgrove teaches a portable device for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the device comprising: 
a receiving bay configured to load a diagnostic tester (see Bransgrove: “cassette for loading into a bay of an analyzer device”, Abstract; [0013]; [0015]; [0019]-[0020]), the diagnostic tester comprising:
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf through which the test tape is configured to exit the chamber to an application site (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1)
wherein the opening is configured to allow components of the chamber to be installed before the closing leaf is applied (the opening of Bransgrove is capable of allowing installation of components)
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 

However, Bransgrove II teaches the analogous art of sealing structures for test devices (see Bransgrove II: Abstract). Bransgrove further teaches an effective moisture seal suitable for use in a test cassette composed of a spacer and teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]). Bransgrove teaches that the closing structure is a spring made of metal, plastic or rubber and teaches that the spacer of the seal can be made from a flexible material, such as foam material or rubber and that the space can be co-molded and integral with the cassette housing (see Bransgrove: [0027]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the tape dispensing portion of the system of Bransgrove to include an effective moisture seal suitable for use in a test cassette composed of a spacer and a closing structure as a metal, plastic or rubber spring as taught by Bransgrove II, because Bransgrove II teaches that the structure has the advantage of producing less drag on the carrier tape and test zones when the carrier tape is advanced, reducing the amount of force needed to advance the carrier tape (see Bransgrove II: [0007]; [0027]). The examiner notes that by making use of the spacer (i.e. seal) and the metal, plastic or rubber spring, the combination meets the limitations of ‘the opening partially bordered by the seal’, ‘part of the face being formed by the seal’ and ‘an exit gap formed between the closing leaf spring and the seal through which the test tape is configured to exit’.

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619) in view of Bransgrove II (US 2014/0054190), Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019) and in further view of Engineers Edge (Spring Steel Review, Engineers Edge Solutions by Design, 2015, 1 page, see attached document).

Regarding Claim 12, modified Bransgrove teaches all the limitations as applied to Claim 7. Modified Bransgrove teaches a rubber or metal elongate finger spring that applies pressure on the test elements to seal it and can be moved to allow the test element to exit the chamber (see Claim 7). 
Modified Bransgrove does not explicitly teach wherein the closing leaf spring is composed of spring steel having a heat-seal coating.
However, Engineers Edge teaches the analogous art of spring steel materials (see Engineers Edge, Page 1). Engineers Edge teaches that spring steel is a material that returns to 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the finger of modified Bransgrove, which is continuously flexed to allow the test elements to exit the chamber, to be made of spring steel as suggested by Engineers Edge, because Engineers Edge teaches that spring steel is a material that returns to its original shape despite significant bending or twisting (such as from continued use) and is often heat treated to provide a high yield strength (see Engineers Edge: Page 1).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619) in view of Bransgrove II (US 2014/0054190), Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019) and in further view of Real Seal (Rubber vs TPE – which is the better choice?, Real Seal Website, 2012, 1 page, see attached document).

Regarding Claim 13, modified Bransgrove teaches all the limitations as applied to Claim 7. Modified Bransgrove teaches a rubber spacer integral to the chamber (see Claim 7). 
Modified Bransgrove does not explicitly teach wherein the seal is composed of TPE.
However, Real Seal teaches the analogous art of rubber and thermoplastic elastomers (TPEs) (see Real Seal: Page 1). Real Seal teaches that TPEs feature economic, environmental and process advantages (see Real Seal: Page 1).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the seal spacer of modified Bransgrove to be made of TPE as opposed to rubber as suggested by Real Seal, because Real Seal teaches that TPEs feature economic, environmental and process advantages (see Real Seal: Page 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798